DETAILED ACTION
This action is responsive to application filed on 02/09/2021. Claims 1-20 are pending and being considered. Claims 1 and 13 are independent. Thus, claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 02/09/2021 was filed on or after the mailing date of the application no. 17/171,239 filed on 02/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 02/09/2021 is attached to the instant office action.

Drawings
The drawings (Figs. 2A-2C) are objected to because of the following informalities: 
The labels for elements 205, 210 and 215-1 thru 215-3 in Fig. 2A are missing.
The labels for elements 220, 240, 245, 250 and 215-2 in Fig. 2B are missing.
The labels for elements 225, 230 and 235-1 thru 235-3 in Fig. 2C are missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites "a request” in lines 4-5 of the claim. The term “a request” as recited is indefinite because it does not define as to “whom” the request is associated with and/or what operations are performed when the request is executed, or whether such request corresponds to the previously recited request.  Therefore, the limitation is unclear. 
Regarding independent claim 12, the claim is rejected for the same reasons as mentioned above for the independent claim 1.
Dependent claims 2-12 and 14-20 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naim et al. (US 2016/0330032 A1), hereinafter (Naim), in view of Miyazaki Soichiro (EP 3985928 A1), hereinafter (Miyazaki), and further in view of Mizikovsky et al. (US 2007/0005972 A1), hereinafter (Mizikovsky).

Regarding claim 1, Naim teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to (Naim, Fig. 1 and Para. [0012 and 0015], discloses a system that transmits data within a vehicle over a vehicle bus using serial bus messages that are verified using a message authentication code (MAC). Electronic control units (ECUs) that transmit or receive serial bus messages using the vehicle bus 16 and shown as part of the vehicle electronics 12 or vehicle systems 14 generally include a microprocessor, a non-volatile memory device that stores computer-readable instructions, and as disclosed in Para. [0016], wherein the microprocessor can be any type of device capable of processing electronic instructions including microcontrollers, host processors, controllers, vehicle communication processors, and application specific integrated circuits (ASICs). The microprocessor executes various types of digitally-stored instructions, such as software or firmware programs stored in the memory device (i.e., RAM or ROM)): monitor an onboard communication network of a vehicle to detect a request message that includes a first cipher based message authentication code (CMAC) and a request (Naim, Para. [0015], discloses that the ECUs using the vehicle bus 16 and shown as part of the vehicle electronics 12 or vehicle systems 14 are located throughout the vehicle 10 and typically receive input from one or more sensors and use the sensed input to perform diagnostic, monitoring, control, reporting and/or other functions, such as disclosed in Para. [0019 and 0022], wherein the vehicle electronics 12 (ECUs) can detect a serial bus message (hereinafter, a request message) that contains a data message (hereinafter, a request) and a MAC (hereinafter a first CMAC, as described in Para. [0012]), and as disclosed in Para. [0015], wherein the vehicle serial bus 16 can be implemented using a variety of suitable network connections, such as a controller area network (CAN), a local interconnection network (LIN), a local area network (LAN)—both wireless and wired, and other appropriate connections such as Ethernet or others that conform with known ISO, SAE and IEEE standards and specifications, to name but a few); generate a second CMAC based on Naim, Fig. 3 and Para. [0032], discloses that the receiving ECU can create a copy of the MAC (hereinafter, a second CMAC) using the data message (i.e., the request) included in the payload of the serial bus message (i.e., request message)); authenticate the request message based on determining that the second CMAC matches the first CMAC (Naim, Fig. 3 and Para. [0032], discloses that the ECU can then compare the calculated copy of the MAC with the MAC included in the payload of the serial bus message. The receiving ECU can reject or accept the data message (i.e., the request) included in the received serial bus message based on the comparison. If the calculated copy of the MAC matches the MAC included in the received serial bus message, the receiving ECU can determine that the data message (i.e., the request) is accurate and has not been either intentionally or unintentionally corrupted or altered); and operate the vehicle based on the authenticated request message (Naim, Fig. 3 and Para. [0032], discloses after it is determined that the data message (i.e., the request) is accurate and has not been either intentionally or unintentionally corrupted or altered, the receiving ECU can then act on the instructions included in the data message (i.e., the request), for an example and as disclosed in Para. [0033], wherein the serial bus message including a MAC and a data message that instructs an ECU used by the braking system 26 to alter the braking force used at the vehicle 10 can be verified at an ECU used by the braking system 26. The receiving ECU at the braking system 26 can create the copy MAC to compare with the received MAC. If the MAC copy matches the received MAC, the vehicle braking system 26 can act on the instruction to alter braking force; otherwise, the instruction can be ignored).  
Naim fails to explicitly disclose but Miyazaki teaches identify a challenge message based on the request message, wherein the challenge message includes a counter Miyazaki, PDF Page 4 (3rd-4th paragraph), discloses that a packet (hereinafter, a challenge message) can be individually identified by using the message count included in the packet header, such as disclosed in Figs. 18-19 and PDF Page 12 (7th-15th paragraph), when a message count of the stored packet matches the message count specified by the retransmission request data (hereinafter, the request message). Wherein, the message count list stores the same message count as that of the packet stored in the transmitted packet memory. As a result, for example, at the time of receiving a retransmission request, it is possible to perform a search using the message count stored in the message count list); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Miyazaki’ into the teachings of ‘Naim’, with a motivation to identify a challenge message based on the request message, as taught by Miyazaki, in order to provide higher communication quality by identifying a packet including various types of information necessary for a secure vehicle communication system; Miyazaki, PDF Page 1 (Abstract) and PDF Page 4 (3rd paragraph).
Naim as modified by Miyazaki fails to explicitly disclose but Mizikovsky teaches wherein the challenge message includes a counter and a random number output from a random number generator (Mizikovsky, Fig. 2 and Para. [0035], discloses to generate a first response, which may also be called a challenge C.sub.M (i.e., challenge message). The challenge C.sub.M may be in a form of a random number or a counter, and as disclosed in claim 3, wherein the random number may be generated by a supplicant and/or an authenticator); generate a second CMAC based on the challenge message and the request (Mizikovsky, Fig. 2 and Para. [0035], discloses to generate a message authentication code (MAC.sub.0), which represents a response to a challenge R.sub.A (i.e., request) received from the authenticator, and challenge C.sub.M (i.e., challenge message) maintained locally by the supplicant);
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mizikovsky’ into the teachings of ‘Naim’ as modified by ‘Miyazaki’, with a motivation to generate a second CMAC based on the challenge message and the request, as taught by Mizikovsky, in order to provide security association between the supplicant and the authenticator and potentially decreasing security risks associated with the communication system; Mizikovsky, Para. [0038].

Regarding claim 3, Naim as modified by Miyazaki in view of Mizikovsky teaches the system of claim 1, wherein Naim further teaches the instructions further include instructions to ignore the request message based on determining that the second CMAC does not match the first CMAC (Naim, Para. [0013/0032], discloses that If the copy of the MAC does not match the MAC included with the received serial bus message, then the message can be ignored / discarded, and as disclosed in Para. [0012], wherein the MAC (or copy of the MAC) can be generated by using a block cipher-based message authentication code (CMAC) algorithm).  

Regarding claim 9, Naim as modified by Miyazaki in view of Mizikovsky teaches the system of claim 1, wherein Naim fails to explicitly disclose but Miyazaki further teaches the instructions further include instructions to: store a plurality of challenge messages including respective counters (Miyazaki, Fig. 18 and PDF Page 12 (7th-13th paragraph), discloses a message count list that stores the same (i.e., respective) message counts (i.e., A, B, C, …) as that of the packets (i.e., a plurality of challenge messages) stored in the transmitted packet memory, as depicted in Fig. 18); 
determine the challenge message based on determining that a counter included in the request message matches the counter included in one stored challenge message (Miyazaki, PDF Page 4 (3rd-4th paragraph), discloses that a packet (hereinafter, a challenge message) can be individually identified by using the message count included in the packet header, such as disclosed in Figs. 18-19 and PDF Page 12 (7th-15th paragraph), when a message count of the stored packet matches the message count specified by the retransmission request data (hereinafter, the request message). Wherein, the message count list stores the same message count as that of the packet stored in the transmitted packet memory. As a result, for example, at the time of receiving a retransmission request, it is possible to perform a search using the message count stored in the message count list).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Miyazaki’ into the teachings of ‘Naim’, with a motivation to determine the challenge message based on determining that a counter included in the request message matches the counter included in one stored challenge message, as taught by Miyazaki, in order to provide higher communication quality by identifying a packet including various types of information (i.e., counter) necessary for a secure vehicle communication system; Miyazaki, PDF Page 1 (Abstract) and PDF Page 4 (3rd paragraph).

Regarding claim 10, Naim as modified by Miyazaki in view of Mizikovsky teaches the system of claim 9, wherein Naim fails to explicitly disclose but Miyazaki teaches the instructions further include instructions to ignore the request message based on determining that the counter included in the request message does not match the counter included in any stored challenge message (Miyazaki, PDF Page 6 (6th paragraph), discloses that the transmitted buffer 56 searches for a transmitted packet (i.e., challenge message) held, by using the message count specified by the retransmission request data (i.e., the request message), and when acquiring the transmitted packet for which retransmission is requested as a search result, secures the transmitted packet as a retransmission packet. On the other hand, in a case where the transmitted packet for which retransmission is requested cannot be acquired as a search result, the transmitted buffer 56 discards the retransmission request data (i.e., ignore the request message) used for the search).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Miyazaki’ into the teachings of ‘Naim’, with a motivation to ignore the request message based on determining that the counter included in the request message does not match the counter included in any stored challenge message, as taught by Miyazaki, in order to provide higher communication quality by identifying a packet including various types of information (i.e., counter) necessary for a secure vehicle communication system; Miyazaki, PDF Page 1 (Abstract) and PDF Page 4 (3rd paragraph).

Regarding claim 11, Naim as modified by Miyazaki in view of Mizikovsky teaches the system of claim 1, wherein Naim further teaches the instructions further include instructions to actuate one or more vehicle components to perform the request included in the authenticated request message (Naim, Para. [0018 and 0033], discloses to receive a serial bus message including a MAC and a data message that instructs an ECU used by the braking system 26 to alter the braking force used at the vehicle 10 can be verified at an ECU used by the braking system 26. The receiving ECU at the braking system 26 can create the copy MAC to compare with the received MAC. If the MAC copy matches the received MAC, the vehicle braking system 26 can act on the instruction to alter braking force; otherwise, the instruction can be ignored. With respect to the other example, the TCM 22 can receive the serial bus message directing the vehicle transmission to shift into a higher gear and verify the message using the included MAC and data message. An ECU at the TCM 22 can create a MAC copy to compare with the received MAC. If the MAC copy matches the received MAC, the TCM 22 can determine that the instruction to shift gears is correct and not corrupted either intentionally or unintentionally. However, if the MAC copy does not match the received MAC, the TCM 22 can ignore the message to shift into a higher gear).  

Regarding claim 12, Naim as modified by Miyazaki in view of Mizikovsky teaches the system of claim 1, wherein Naim further teaches the instructions further include instructions to initiate communication with an onboard computing device associated with the authenticated request message (Naim, Fig. 3 and Para. [0032-0033], discloses after it is determined that that the data message (i.e., the request received from the sending ECU) is accurate and has not been either intentionally or unintentionally corrupted or altered, the receiving ECU can then act on the instructions included in the data message (i.e., the request received from the sending ECU), e.g., instructions for altering the braking force used at the vehicle 10, or instructions for shifting into higher gear, etc. (In other words, once the sending ECU associated with the data message is authenticated the receiving ECU can initiate communication by executing instructions included in the data message)).  

Regarding claims 13, 15 and 18-20, the claims are drawn to a method of using the corresponding system as claimed in claims 1, 3 and 9-11. Therefore, the method claims 13, 15 and 18-20 correspond to the system claims 1, 3 and 9-11 and are rejected for the same reasons of anticipation (obviousness) as used above for the system claims 1, 3 and 9-11, respectively.

Claims 2, 6-8, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naim et al. (US 2016/0330032 A1), hereinafter (Naim), in view of Miyazaki Soichiro (EP 3985928 A1), hereinafter (Miyazaki), and further in view of Mizikovsky et al. (US 2007/0005972 A1), hereinafter (Mizikovsky) and Susumu Yamashita (US 20150180671 A1), hereinafter (Yamashita).

Regarding claim 2, Naim as modified by Miyazaki in view of Mizikovsky teaches the system of claim 1, wherein Naim as modified by Miyazaki in view of Mizikovsky teaches to generate a MAC (or CMAC) using a CMAC algorithm but fails to disclose wherein Yamashita teaches the second CMAC is generated by inputting the challenge message and the request to a cryptographic program that encodes the challenge message and the request based on an authentication key (Yamashita, Para. [0084], discloses that the MAC calculation units 107, 205 calculate the MAC value M1, M2 based on methods such as HMAC (Hash-based message Authentication code) method or AES (Advanced Encryption Standard). Thereby, it is possible that the MAC calculation units 107, 205 generate the MAC values M1, M2 based on the random number R1 (i.e., challenge value generated in response to the authentication request, as disclosed in Para. [0035]) and the instruction code EX (instruction code to control the authentication device, as disclosed in Para. [0011]) and the secret ID cm (authentication key)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yamashita’ into the teachings of ‘Naim’ as modified by ‘Miyazaki’ in view of ‘Mizikovsky’, with a motivation wherein the second CMAC is generated by inputting the challenge message and the request to a cryptographic program that encodes the challenge message and the request based on an authentication key, as taught by Yamashita, in order to detect and prevent spoofing attacks, from the device to be authenticated to the authentication device, in a vehicle network; Yamashita, Para. [0034 and 0117].

Regarding claim 6, Naim as modified by Miyazaki in view of Mizikovsky teaches the system of claim 1, wherein Naim as modified by Miyazaki in view of Mizikovsky fails to teach but Yamashita teaches the instructions further include instructions to, based on a timer expiring, generate the challenge message and provide the challenge message via the onboard communications network (Yamashita, Para. [0039], discloses that the authentication device 10 depicted by FIG. 2 generates the random number (the challenge value) R1 in periodical timing (i.e., based on a timer expiration) and outputs it to the device to be authenticated 20 (a12)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yamashita’ into the teachings of ‘Naim’ as modified by ‘Miyazaki’ in view of ‘Mizikovsky’, with a motivation to generate the challenge message based on a timer expiring and provide the challenge message via the onboard communications network, as taught by Yamashita, in order to detect and prevent spoofing attacks, from the device to be authenticated to the authentication device, in a vehicle network; Yamashita, Para. [0034 and 0117].

Regarding claim 7, Naim as modified by Miyazaki in view of Mizikovsky and Yamashita teaches the system of claim 6, wherein Naim fails to teach but Miyazaki further teaches the instructions further include instructions to update the challenge message by incrementing the counter after providing the challenge message via the onboard communications network (Miyazaki, PDF Page 4 (3rd paragraph), discloses that the additional packet header includes a message count (MC) for identifying a packet, and a transmission number incremented each time a packet is transmitted can be used as the message count).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Miyazaki’ into the teachings of ‘Naim’, with a motivation to update the challenge message by incrementing the counter after providing the challenge message via the onboard communications network, as taught by Miyazaki, in order to provide higher communication quality by identifying a packet including various types of information (i.e., counter) necessary for a secure vehicle communication system; Miyazaki, PDF Page 1 (Abstract) and PDF Page 4 (3rd paragraph).

Regarding claim 8, Naim as modified by Miyazaki in view of Mizikovsky and Yamashita teaches the system of claim 6, Wherein Naim further teaches further comprising an onboard computing device including a second processor and a second memory storing instructions executable by the second processor to (Naim, Fig. 1 and Para. [0015], discloses electronic control units (ECUs) that transmit or receive serial bus messages using the vehicle bus 16 and shown as part of the vehicle electronics 12 or vehicle systems 14 generally include a microprocessor, a non-volatile memory device that stores computer-readable instructions, and as disclosed in Para. [0016], wherein the microprocessor can be any type of device capable of processing electronic instructions including microcontrollers, host processors, controllers, vehicle communication processors, and application specific integrated circuits (ASICs). The microprocessor executes various types of digitally-stored instructions, such as software or firmware programs stored in the memory device (i.e., RAM or ROM)): monitor the onboard communication network to detect the challenge message (Naim, Para. [0015], discloses that the ECUs using the vehicle bus 16 and shown as part of the vehicle electronics 12 or vehicle systems 14 are located throughout the vehicle 10 and typically receive input from one or more sensors and use the sensed input to perform diagnostic, monitoring, control, reporting and/or other functions, such as disclosed in Para. [0019], wherein the vehicle electronics 12 (ECUs) can detect a serial bus message (i.e., challenge message) that contains a data message (hereinafter, a request)); 
Naim, as disclosed above, teaches to generate a MAC (or CMAC) based on the data message (i.e., request) receive in serial bus message by using a CMAC algorithm, but Naim as modified by Miyazaki in view of Mizikovsky fails to disclose, wherein Yamashita further teaches upon detecting the challenge message, generate the first CMAC by inputting the challenge message and the request to a cryptographic program that encodes the challenge message and the request based on an authentication key; and then generate the request message and provide the request message via the onboard communication network (Yamashita, Para. [0035], discloses that the authentication device 10 sends the random number (challenge value) R1 which is generated to the device to be authenticated 20 (a3). The device to be authenticated 20 generates MAC (Message Authentication Code) value M1 based on the random number (the challenge value) R1, the instruction code (i.e., request, as disclosed in in Para. [0011]) and the secret ID cm when the device to be authenticated 20 receives the random number (challenge value) R1 from the authentication device 10 (a4). The MAC value M1 is defined as information to authenticate a message. For example, the device to be authenticated 20 calculates the MAC value M1 based on HMAC method or AES method as input by the common key (in the embodiment, the secret ID cm) and message of a predetermined length to be authenticated (in the embodiment, the random number R1) and an instruction code (i.e., request, as disclosed in in Para. [0011]), and as disclosed in Para. [0036], Then, the device to be authenticated 20 transmits the MAC value M1 which is calculated to the authentication device 10 as a response value (a6)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yamashita’ into the teachings of ‘Naim’ as modified by ‘Miyazaki’ in view of ‘Mizikovsky’, with a motivation to generate the first CMAC by inputting the challenge message and the request to a cryptographic program that encodes the challenge message and the request based on an authentication key, as taught by Yamashita, in order to detect and prevent spoofing attacks, from the device to be authenticated to the authentication device, in a vehicle network; Yamashita, Para. [0034 and 0117].

Regarding claims 14, 16 and 17, the claims are drawn to the method of using the corresponding system claimed in claims 2, 6 and 8. Therefore, the method claims 14, 16 and 17 correspond to the system claims 2, 6 and 8 are rejected for the same reasons of anticipation (obviousness) as used above for the system claims 2, 6 and 8, respectively.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Naim et al. (US 2016/0330032 A1), hereinafter (Naim), in view of Miyazaki Soichiro (EP 3985928 A1), hereinafter (Miyazaki), and further in view of Mizikovsky et al. (US 2007/0005972 A1), hereinafter (Mizikovsky) and UJIIE et al. (US 2017/0013006 A1), hereinafter (Ujiie).

Regarding claim 4, Naim as modified by Miyazaki in view of Mizikovsky teaches the system of claim 1, wherein Naim as modified by Miyazaki in view of Mizikovsky fails to disclose but Ujiie teaches the instructions further include instructions to identify an onboard computing device associated with the request message as an intruder device based on determining that the second CMAC does not match the first CMAC (Ujiie, Para. [0055/0124 and 0186], disclose a fraud detection ECU that estimate the presence of malicious node (ECU), such as disclosed in Para. [0186], wherein the fraud detection ECU verifies the MAC by comparing the MAC, which is the last 4 bytes for the 6-byte data “0xFF FF FF FF FF FF” in the data field in the data frame transmitted from the malicious ECU, with a MAC determined by using the MAC key and the counter corresponding to the message ID “4”).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ujiie’ into the teachings of ‘Naim’ as modified by ‘Miyazaki’ in view of ‘Mizikovsky’, with a motivation to identify an onboard computing device associated with the request message as an intruder device based on determining that the second CMAC does not match the first CMAC, as taught by Ujiie, in order to detect and handle a malicious transmission of a frame from a malicious node that can possibly cause malicious control of the vehicle body (components); Ujiie, Para. [0002 and 0007].

Regarding claim 5, Naim as modified by Miyazaki in view of Mizikovsky and Ujiie teaches the system of claim 4, wherein Naim as modified by Miyazaki in view of Mizikovsky fails to disclose but Ujiie further teahces the instructions further include instructions to prevent communication with the intruder device (Ujiie, Para. [0010], discloses that, even if a malicious node is connected to a bus and a malicious frame is transmitted in a network communication system in which communication is established in accordance with the CAN protocol, a process based on a malicious frame can be prevented from being executed by an ECU (i.e., receiving ECU)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ujiie’ into the teachings of ‘Naim’ as modified by ‘Miyazaki’ in view of ‘Mizikovsky’, with a motivation to detect and handle a malicious transmission of a frame from a malicious node that can possibly cause malicious control of the vehicle body (components); Ujiie, Para. [0002 and 0007].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496